DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Election/Restrictions
Applicant’s election without traverse of species 1 (claims 1-10, 13, 16, 19-29) in the reply filed on 06/15/2022 is acknowledged.
Claims 11-12, 14-15, 17-18, 30-34 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species (2-9), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/15/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "wherein the one or more lift pin receiving elements include only three lift pin receiving elements" in the claim. Multiple limitations in the specification teach three or more lift pin receiving elements ([0006], [0048-0050], [0062], [0092], [0108]). Examiner interprets as “wherein the one or more lift pin receiving elements (854, Fig. 8-9, Rice) include three lift pin receiving elements.” Appropriate clarification is requested.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-6, 16, 19-21, 28 is/are rejected under 35 U.S.C. 102(a)(1)/(b)(1) as being anticipated by US 20170213758 to Rice.
Claim 1:  Rice discloses a first edge ring for a substrate support, the first edge ring comprising: an annular-shaped body (852 [edge ring], Fig. 8B) sized and shaped to surround an upper portion of the substrate support (805 [upper portion] of 803 [chuck]), wherein the annular-shaped body (852) defines an upper surface, a lower surface, a radially inner surface, and a radially outer surface (see Fig. 8B); and one or more lift pin receiving elements (854 [cavities]) disposed along the lower surface of the annular-shaped body (lower surface of 854) and sized and shaped to receive and provide kinematic coupling with top ends respectively of three or more lift pins (733 [push pins], para. [0062]).
Claim 2:  Rice discloses comprising three lift pin receiving elements (854, Fig. 8-9, Rice) disposed along the lower surface of the annular-shaped body (852, para. [0062] and Fig. 9).
Claim 3:  Rice discloses wherein: the annular-shaped body (852, Fig. 8-9, Rice) comprises an inner diameter (inner diameter of 852); and the inner diameter is greater than an outer diameter of a top portion of the substrate support (outer diameter of 805 of 803, see Fig. 8B).
Claim 5:  Rice discloses wherein the one or more lift pin receiving elements (854, Fig. 8-9, Rice) include at least one groove (854). 
Claim 6:  Rice discloses wherein the one or more lift pin receiving elements (854, Fig. 8-9, Rice) include at least one ‘V’-shaped groove (854, para. [0064]).
Claims 11-12: (Withdrawn).
Claims 14-15: (Withdrawn).
Claim 16:  Rice discloses wherein the one or more lift pin receiving elements (854, Fig. 8-9, Rice) include only three lift pin receiving elements (854, see Fig. 8-10 where exactly three are shown).
Claims 17-18: (Withdrawn).
Claim 19:  Rice discloses wherein the one or more lift pin receiving elements (854, Fig. 8-9, Rice) are spaced 120° apart relative to a center of the annular-shaped body (852, see Fig. 10).
Claim 20:  Rice discloses wherein the one or more lift pin receiving elements (854, Fig. 8-9, Rice) include at least one groove (854) shaped to contact a corresponding one of the three or more lift pins (733) at only two points at a time (see Fig. 8B).
Claim 21:  Rice discloses wherein the at least one groove (854, Fig. 8-9, Rice) is shaped such that the corresponding one of the three or more lift pins (733) does not contact an uppermost portion or a vertex portion of the at least one groove (854, see Fig. 8B and 10, and para. [0064] where 733 has 810 [chamfered tip] to engage 854 [cavity] but not at the top due to the shapes not corresponding).
Claim 28:  Rice discloses wherein the three or more lift pins (733, Fig. 8-9, Rice) are formed at least partially of a volatile material (para. [0053]).
Claim(s) 22, 27 is/are rejected under 35 U.S.C. 102(a)(1)/(b)(1) as being anticipated by US 20170213758 to Rice.
Claim 22:  Rice discloses system comprising: the first edge ring of claim 1 (see claim 1 above); and the three or more lift pins (733, Fig. 8-10). 
Claim 27:  Rice discloses wherein each of the three or more lift pins (733, Fig. 8-9, Rice) is shaped to contact two points on surfaces of a corresponding one of the one or more lift pin receiving elements (854, Fig. 8B) at a time and not contact a top surface or vertex portion of the corresponding one of the one or more lift pin receiving elements (854, see Fig. 8B and 10, and para. [0064] where 733 has 810 [chamfered tip] to engage 854 [cavity] but not at the top due to the shapes not corresponding).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20170213758 to Rice.
Claim 29:  Rice discloses further comprising: at least one actuator (736 [actuator], Fig. 7-9, Rice) for moving the three or more lift pins (733); and a controller (155 [controller]) configured to control operation of the at least one actuator (para. [0038]).
Claims 32-34: (Withdrawn).
Claims 35-64: (Cancelled).
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rice as applied to claims 1-3, 5-6, 16, 19-21, 28 above, and further in view of Doba.
Claim 4:  Rice does not disclose wherein the annular-shaped body is formed at least partially of a non-volatile material.
Doba discloses wherein an annular-shaped body (51 [upper ring member], Fig. 3) is formed at least partially of a non-volatile material (see para. [0060] where 51 may be made of quartz) for the purpose of being preferred considering its excellent plasma resistance. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the material of Rice with Doda with motivation to be preferred considering its excellent plasma resistance.
Claim(s) 7-10, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rice as applied to claims 1-3, 5-6, 16, 19-21, 28 above, and further in view of US 5840129 to Saenz.
Claims 7-10, 13:  Rice does not disclose (claim 7) wherein the at least one “V’-shaped groove comprises walls at 60-120° relative to each other; (claim 8) wherein the at least one ‘V’-shaped groove comprises walls at 45’relative to each other; (claim 9) wherein: the one or more lift pin receiving elements comprise at least one groove with a rounded vertex portion; and the rounded vertex portion has a radius between 0.018” and.035”; (claim 10) wherein the one or more lift pin receiving elements include at least one of a rounded groove, a groove with half conically shaped ends, or a groove with quarter hemi-spherically shaped ends; (claim 13) wherein at least one of the one or more lift pin receiving elements includes a beveled portion to guide one of the three or more lift pins into the at least one of the one or more lift pin receiving elements. Yet Rice teaches the receiving elements contacting the lift pins as previously disclosed (Fig. 8-10). 
Saenz discloses wherein the at least one groove/ receiving elements comprises walls at various shapes, curved walls, square, V-shaped, or U-shaped grooves (reads on various wall angles, various vertex shapes, groove shape); and the groove may have a wide angle at the opening and narrower angle farther in, or vice versa (reads on various options on groove end shapes, beveled end); and/or not a discrete groove where there is a gradual transition from straight to curved at the edge or at the beginning (reads on beveled end, various options on groove end). Saenz discloses this for the purpose of achieving increased contact, and/or be tailored to fit or not fit the edge profile of a component (col. 5, lines 1-40). 
It is noted that Saenz is teaching optimization via various groove shape options, as the courts have held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  MPEP 2144.05 II (A).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the optimization of various groove shape options as taught by Saenz with motivation to achieve increased contact, and/or be tailored to fit or not fit the edge profile of a component.
Claim(s) 23-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rice as applied to claims 22, 27 above, and further in view of US 5840129 to Saenz.
Claims 23-26:  Rice does not disclose (claim 23) wherein: the one or more lift pin receiving elements comprise at least one groove; and a ratio of a depth of the at least one groove and a diameter of a corresponding one of the three or more lift pins is 1:1; (claim 24) wherein: the one or more lift pin receiving elements comprise at least one groove; and a ratio between a depth of the at least one groove and a diameter of a corresponding one of the three or more lift pins is between 10:1 and 1:8; (claim 25) wherein: the one or more lift pin receiving elements comprise at least one groove; the at least one groove includes side walls; and a ratio between a width of the groove and a diameter of a corresponding one of the three or more lift pins is between 20:1 and 1:4; (claim 26) wherein: the one or more lift pin receiving elements comprise at least one groove; and a ratio between a depth a corresponding one of the three or more lift pins is disposed into the at least one groove and a depth of the at least one groove is between 10:1 and 1:8. 
Yet Rice teaches the receiving elements contacting the lift pins as previously disclosed (Fig. 8-10).
Saenz discloses wherein the at least one groove/ receiving elements comprises walls at various shapes, curved walls, square, V-shaped, or U-shaped grooves; and the groove may have a wide angle at the opening and narrower angle farther in, or vice versa; and/or not a discrete groove where there is a gradual transition from straight to curved at the edge or at the beginning. Saenz discloses this for the purpose of achieving increased contact, and/or be tailored to fit or not fit the edge profile of a component (col. 5, lines 1-40). 
It is noted that Saenz is teaching optimization via various groove shape options, as the courts have held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  MPEP 2144.05 II (A).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the optimization of various groove shape options as taught by Saenz with motivation to achieve increased contact, and/or be tailored to fit or not fit the edge profile of a component.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charlee J. C. Bennett whose telephone number is (571)270-7972. The examiner can normally be reached M-Th 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 5712725166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Charlee J. C. Bennett/Primary Examiner, Art Unit 1718